UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-2390



J. DOUGLAS BRADLEY,

                                               Plaintiff - Appellant,

            versus


ARLINGTON     COUNTY,    VIRGINIA;   EDWARD   P.
PLAUGHER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-05-84-1)


Submitted:    May 9, 2006                     Decided:   May 24, 2006


Before WILKINS, Chief Judge, and WILKINSON and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Victor M. Glasberg, Paul Gowder, VICTOR M. GLASBERG & ASSOCIATES,
Alexandria, Virginia, for Appellant. Ara L. Tramblian, OFFICE OF
THE COUNTY ATTORNEY, Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Plaintiff J. Douglas Bradley appeals the district court’s

grant of summary judgment rejecting his discrimination claim under

the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et

seq. (2000).      We affirm.



                                          I.

     In 2002, J. Douglas Bradley applied for the position of fire

fighter/emergency        medical      technician          (FF/EMT)      with       Arlington

County, Virginia.         Bradley received an offer of employment in

August 2002, conditioned on his passing, inter alia, a mental

health   examination.          The    county      had     contracted        with    the    Law

Enforcement    Assessment       Center       (LEAC)       to   conduct      psychological

analysis of applicants and give opinions on their mental status.

During     Bradley’s     mental       examination,             he     informed      a     LEAC

psychologist      that    he    had    suffered         from        obsessive-compulsive

disorder    and   depression         throughout       much      of    his   life.         LEAC

ultimately recommended Bradley with reservations.

     After    reviewing        the    LEAC       report    and       talking   with       LEAC

officials, Dr. Linda Hedlund, a county physician, noted that

Bradley might not be able to adequately undertake some of the

specific duties required of an FF/EMT.                          Edward Plaugher, the

county’s fire chief vested with the final hiring decision, believed

it was not in the county’s interest to hire Bradley as an FF/EMT.


                                             2
He thus rejected Bradley for this position.     Bradley reapplied in

2003, but the county again refused to hire him as an FF/EMT for

similar reasons.

     On January 31, 2005, Bradley brought suit against the county

and Plaugher.     He asserted, inter alia, that they discriminated

against him based on his disability, in violation of the ADA.

Bradley voluntarily dismissed Plaugher from this lawsuit. The

district court subsequently granted the county’s motion for summary

judgment, holding that Bradley was not disabled under the ADA.

Bradley filed a timely appeal.



                                   II.

     An individual qualifies as disabled under the ADA if he (1)

suffers from “a physical or mental impairment that substantially

limits one or more of [his] major life activities,” (2) has “a

record of such an impairment,” or (3) is “regarded as having such

an impairment.”    42 U.S.C. § 12102(2) (2000).     Bradley contends

that, while his mental impairments did not themselves limit any

major life activity, the county regarded him as substantially

limited in his ability to work.*    To succeed on this claim, Bradley

must show that the county “perceived [him] to be significantly

restricted in [the] ability to perform either a class of jobs or a


     *
      We will assume, without deciding, that working is a major
life activity. See, e.g., Taylor v. Fed. Express Corp., 429 F.3d
461, 463 (4th Cir. 2005).

                                   3
broad range of jobs in various classes.”                 Rohan v. Networks

Presentations LLC, 375 F.3d 266, 277 (4th Cir. 2004) (internal

quotation marks omitted).        If he can only prove that the county

found him unfit to undertake a specialized or particular type of

job, his claim will fall short.        See id.

      Bradley has failed to proffer sufficient evidence that the

county viewed him as unable to perform a broad range of jobs or a

class of jobs.         The evidence only establishes that it may have

regarded him as unable to undertake the duties of an FF/EMT.

Plaugher, the ultimate decisionmaker, never considered Bradley for

any position other than FF/EMT, and Dr. Hedlund expressed concern

that Bradley might not be able to fulfill several specific FF/EMT

responsibilities. Bradley suggests that the county regarded him as

unfit for other public safety jobs, such as police officer, because

these jobs employ similar mental health standards and screening.

But   this   is   largely     speculative.         The   county’s    ultimate

determination     on    Bradley’s   ability   to   perform   as     an   FF/EMT

necessarily depended upon the unique duties of that job, and we

cannot conjecture how county officials might evaluate his fitness

for another public safety job were he to apply for one.



                                    III.

      We affirm the district court’s grant of summary judgment.             We

dispense with oral argument because the facts and legal contentions


                                      4
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      AFFIRMED




                                5